NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEVIN WALKER JONES,                             No. 19-55206

                Plaintiff-Appellant,            D.C. No. 3:17-cv-02454-BTM-
                                                BLM
 v.

RICHARD J. DONOVAN, CDCR; et al.,               MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Southern District of California
                  Barry Ted Moskowitz, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      California state prisoner Kevin Walker Jones appeals pro se from the district

court’s interlocutory order denying his motion for a permanent injunction in his 42

U.S.C. § 1983 action alleging constitutional claims. We have jurisdiction under 28

U.S.C. § 1292(a)(1). We review for an abuse of discretion. Cummings v. Connell,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
316 F.3d 886, 897 (9th Cir. 2003). We affirm.

      The district court did not abuse its discretion by denying Jones’s motion for

a permanent injunction because the district court lacked the authority to grant

Jones’s requested relief as it was related to non-parties. See Zepeda v. U.S.

Immigration Serv., 753 F.2d 719, 727 (9th Cir. 1983) (explaining that the scope of

an injunction is limited to the parties in the action).

      We do not consider Jones’s remaining contentions because they are outside

the scope of this interlocutory appeal.

      All pending motions and requests are denied.

      AFFIRMED.




                                            2                                   19-55206